Title: From George Washington to Nicholas Cooke, 29 October 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Camp at Cambridge Octo. 29. 1775

Your Favour of the 25 Inst. came safely to hand. Capt. Whipple’s Voyage has been unfortunate, but it is not in our power to Command Success, tho’ it is always our duty to deserve it. I hope he will be mo⟨re⟩ Successful in his intended Voyage. If it ⟨is⟩ proposed in Consequence of the Direction of the Congress I think it proper you shoud apprize him that two Schooners have Sailed from hence to the Mouth of St Lawrance River upon the same Service Commanded by Capt. Broughton & Capt. Sillman. The Signal which they have agreed on to distinquish each other & to be known to their Friends is the Ensign up to the Main Topping Lift—I agree with you that the Attachment of our Bermudian Brethren ought to recommend them to the favourable Regards of their Friends of America & I doubt not it

will. I shall certainly take a proper Oppy to make their Case known to the Hon[orabl]e Continental Congress.
I shall be happy in every Oppy to shew the Esteem & Regard with which I am Your Honour’s most Obed. & very Hble Servt

G.W.

